 WORLD EVANGELISM, INC.World Evangelism, Inc. and International Union ofOperating Engineers, Local 501, AFL-CIO andIrvin E. Watkins. Cases 21-CA-19073 and 21-CA-19726April 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn September 23, 1981, Administrative LawJudge William J. Pannier III issued the attachedDecision in this proceeding. Thereafter, the Re-spondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.We disagree with the Administrative LawJudge's finding and conclusion that the Respondentviolated Section 8(a)(1) by discharging Chief Engi-neer Watkins, a supervisor as defined by Section2(11) of the Act. The Administrative Law Judgeconcluded that Watkins was discharged for failingto engage in unfair labor practices, but we do notthink the evidence is sufficient to warrant this con-clusion. There is evidence that the Respondent'sgeneral manager told former employee Johnstonthat he was going to have to terminate Watkins be-cause Watkins could not control the "union thing,"and evidence that the Respondent's president toldWatkins if he "had talked to the men in the firstplace they would have throwed the Union outanyway." The record, however, does not establishthat the Respondent expected Watkins to use coer-cive and unlawful means to further the Respond-ent's antiunion position or that it suggested thatWatkins engage in unfair labor practices. Accord-ingly, we dismiss the allegation of the complaintthat the Respondent unlawfully discharged Wat-kins. 2' We find, as did the Administrative Law Judge, that the Respondent isan employer engaged in commerce within the meaning of Sec. 2(6) and(7) of the Act, and that it will effectuate the policies of the Act to assertjurisdiction herein. See World Evangelism. Inc., 248 NLRB 909 (1980),enfd. N.LR.B. v. World Evangelism. Inc., 656 F.2d 1349 (9th Cir. 1981).'See PPG Industries Inc., Lexington Plant, Fiber Glass Division, 260NLRB 401 (1982).261 NLRB No. 88ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,World Evangelism, Inc., San Diego, California, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Delete paragraphs l(b), 2(a), and 2(b), and re-letter the remaining paragraphs accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT offer to provide wages, bene-fits, and conditions equal to those that a unioncould obtain for our employees if they aban-don support for continued representation byInternational Union of Operating Engineers,Local 501, AFL-CIO, or by any other labororganization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of any of the rights set forthabove which are guaranteed by the NationalLabor Relations Act, as amended.WORLD EVANGELISM, INC.609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge:This matter was heard by me in San Diego, California,on August 6, 1981. On December 18, 1980,' the ActingRegional Director for Region 21 of the National LaborRelations Board issued a complaint and notice of hearingin Case 21-CA-19726, based on an unfair labor practicecharge filed on November 12, alleging that the dischargeof Supervisor Irwin E. Watkins on May 13 violated Sec-tion 8(aXl) of the National Labor Relations Act, asamended, 29 U.S.C. § 151, et seq., herein called the Act.On December 19, the Acting Regional Director set asidea settlement agreement, approved previously on June 30in Case 21-CA-19073, based on an unfair labor practicecharge filed on May 20. On December 31, the ActingRegional Director issued an order consolidating cases,consolidated amended complaint and amended notice ofhearing, consolidating these two cases for hearing and al-leging, in addition to the above-described discharge ofWatkins, that certain statements to employees by VicePresident/General Manager Tony Drago on April 28 or29 violated Section 8(a)(1) of the Act. Answers werefiled to both the complaint and amended complaint. Inessence, they denied the jurisdictional allegations, deniedthat President Morris Cerullo, as well as Drago andWatkins, had been supervisors within the meaning ofSection 2(11) of the Act and agents within the meaningof Section 2(2) and (13) of the Act, denied that Dragohad made the unlawful statement attributed to him onApril 28 or 29, and, while admitting that Watkins hadbeen terminated on May 13, denied that his terminationhad been for a reason proscribed by the Act, alleging af-firmatively that it had resulted from Watkins' failure toperform his duties despite repeated warnings.When the hearing in this matter opened, no appear-ance was made on behalf of World Evangelism, Inc.,herein called Respondent. Counsel for the General Coun-sel represented that, prior to commencement of the hear-ing, he had received a telephone call from Respondent'scounsel, J. David Epstein, who had indicated that he be-lieved that his appearance at the hearing could prejudiceRespondent's position that the Board lacked jurisdictionover it, both because it was a religious organizationexempt from coverage of the Act under the doctrineenunciated in N.L.R.B. v. Catholic Bishop of Chicago, 440U.S. 490 (1979), and because its volume of operationswere not sufficient in magnitude to satisfy the Board'sdiscretionary jurisdictional standards. As discussedbelow, both of these issues were resolved in a prior pro-ceeding and in view of that fact, and inasmuch as it didnot appear that a continuance would serve the purposeof securing attendance of Respondent's counsel, I direct-ed that the hearing go forward. Based on the entirerecord, upon the brief filed on behalf of the GeneralCounsel, and upon my observation of the demeanor ofthe witnesses, I make the following:'Unless otherwise stated, all dates occurred in 1980.I. JURISDICTIONThe complaint and the consolidated amended com-plaint allege that at all times material, Respondent hasbeen engaged in the operation of a hotel enterprise,known as the El Cortez Hotel, in San Diego County at7th and Ash Streets in the city of San Diego. They fur-ther allege that in the course of operating that enterprise,Respondent annually receives gross revenues in excess of$500,000 and, in addition, annually receives goods valuedin excess of $5,000 directly from suppliers located out-side the State of California. As stated above, Respondentdenies these allegations.On July 22, 1981, counsel for the General Counselcaused to be served on Respondent's custodian ofrecords a subpoena duces tecum, seeking, in essence, fi-nancial records pertaining to the jurisdictional allegationsof the complaint. No petition to revoke that subpena wasfiled by Respondent. As noted above, Respondent madeno appearance at the hearing and, accordingly, norecords were produced in response to that subpena. It issettled that the Board will:"assert jurisdiction in any case in which ... an em-ployer has refused, upon reasonable request byBoard agents, to provide ...information relevantto the Board's jurisdictional determinations, wherethe record developed at a hearing, duly noticed,scheduled, and held, demonstrates the Board's statu-tory jurisdiction ... ."Plant City Welding and Tank Company, 123 NLRB 1146,1152 (1959), remanded on other grounds 275 F.2d 859(5th Cir. 1960). Accord: Tropicana Products, Inc., 122NLRB 121, 123-124 (1958); City and County ElectricSanitary Sewer Service, Inc., 191 NLRB 167 (1971). "Thepurpose of the Tropicana doctrine is to avoid delay inprocessing cases and to channel resources toward investi-gating and remedying substantive labor law violations."N.LR.B. v. Edward Alexander, d/b/a Strand Theatre,K.ILM.Y.B.A. Corp., 595 F.2d 454, 457 (8th Cir. 1979).Therefore, inasmuch as Respondent has not produced fi-nancial information sought by the subpoena duces tecumand has failed to show that its refusal resulted from un-reasonableness on the part of the General Counsel, juris-diction can be asserted in this matter if the record dem-onstrates that there is statutory jurisdiction.In World Evangelism, Inc., 248 NLRB 909 (1980), en-forcement pending in the United States Court of Appealsfor the Ninth Circuit, the Board held that the doctrine ofN.LR.B. v. The Catholic Bishop of Chicago, supra, didnot apply to Respondent's El Cortez Hotel operationsand, further, that Respondent's operations were of suffi-cient magnitude to warrant assertion of jurisdiction overthe labor dispute at issue in that case. With regard to thelatter, the Board found that Respondent's commercial ac-tivities at its El Cortez Center operation, of which the ElCortez Hotel is a part, were:..substantial enough to meet the statutory anddiscretionary standards applied by the Board in de-FINDINGS OF FACT610 WORLD EVANGELISM, INC.termining whether or not to assert jurisdiction over,for example, a hotel enterprise, or (as is arguablythe case in the revenues derived from interstate air-line companies), a business providing services di-rectly for an out-of-state business customer. [Foot-notes omitted. Id. at 913-914.]Consequently, there already has been a determinationthat Respondent's operations are of sufficient magnitudeto show that statutory jurisdiction over them exists. "It iswell established that the Board may take official noticeof its own proceedings and decisions, and rely thereon...." Plant City Welding and Tank Company, supra, 123NLRB at 1150.True, the period covered by the jurisdictional determi-nation in that earlier case precedes the one during whichthe alleged unfair labor practices occurred that are thesubject of this proceeding. However, it is valid to pre-sume "that a state of affairs once shown to exist contin-ues until the contrary is shown." Bordo Products Compa-ny, 117 NLRB 313, 314 (1957). Here, nothing in theprior decision nor in the record in this case indicates thatRespondent's operations during the period encompassedby the jurisdictional determination in that earlier case arenot typical of its continuing business operations at ElCortez Center. Further, there is no evidence of interven-ing circumstances which could be said to give rise to aprobability that Respondent's interstate business therehad changed substantially or had ceased altogether. Re-spondent has "neither asserted nor offered any evidenceto show that its operations have substantially changedsince the earlier case." Id. Of course, Respondent is thecustodian of its own financial records concerning its op-erations. Accordingly, evidence of any such changeswould involve "facts necessarily within the knowledgeof [Respondent's] managing officers." Harvey Aluminum(Incorporated), General Engineering, Inc., and Wallace A.Limmel, d/b/a Wallace Detective and Security Agency v.N.LR.B., 335 F.2d 749, 758 (9th Cir. 1964). Yet, Re-spondent has made no contention that its records woulddisclose a change in its operations since the earlier case.Indeed, by refusing to even attend the hearing in thismatter, Respondent waived its right to make such ashowing. See, e.g., Local Union No. 9, InternationalBrotherhood of Electrical Workers, AFL-CIO, and itsagents Frank Benner and Robert Fitzgerald (C.A. Rafeland Co., Inc.), 128 NLRB 899, 900, fn. 1 (1960). In thesecircumstances there is "no authority requiring the [Gen-eral Counsel] to relitigate the issue [of statutory jurisdic-tion]." Greene County Farm Bureau Cooperative Associ-ation, Inc. v. N.LR.B., 317 F.2d 335, 336 (D.C. Cir.1963).Therefore, inasmuch as Respondent has refused to pro-vide financial information sought by the General Coun-sel's subpoena duces tecum and in view of the absence ofevidence of any material change in Respondent's com-mercial operations since the determination in the priorproceeding that jurisdiction over it existed, I conclude,based on the determination in the prior proceeding, thatRespondent is an employer within the meaning of Sec-tion 2(2) of the Act, engaged in commerce and in oper-ations affecting commerce within the meaning of Section2(6) and (7) of the Act.2II. THE LABOR ORGANIZATION INVOLVEDIt is admitted and I find that at all times material Inter-national Union of Operating Engineers, Local 501,AFL-CIO, herein called the Union, has been a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsAs set forth above, the consolidated amended com-plaint alleges two violations of Section 8(aX1) of theAct: remarks made to employees at an April 28 or 29meeting and the termination of Watkins, an alleged su-pervisor.On April 2, the Board issued its decision and order inthe prior case involving Respondent, directing it, interalia, to bargain with the Union as the representative of,in essence, the engineering and maintenance employeesemployed at El Cortez Center and, further, directing itto execute and honor a collective-bargaining agreementwhich, the Board concluded, Respondent had agreed toexecute and honor. On April 28 or 29, arrangementswere made for a meeting between the unit employeesand Union Business Representative Art Brown. Prior tocommencement of that meeting, General Manager TonyDrago3met with the unit employees who were workingon the day shift. He told them that Respondent did notwant a union at El Cortez Center, that he would likethem not to become members of it and that Respondentwould provide them with the same wages, benefits, andconditions as the Union could obtain for them if theywould vote out the Union. Drago asked the employeesfor their reaction to his remarks. When one of them ex-pressed reservations regarding Respondent's trustworthi-ness, Drago replied that he felt that Respondent coulddo everything for the employees that the Union could dowithout their having to pay dues. Drago's remarks at thismeeting were the basis for the settlement agreement ap-proved by the Regional Director on June 30 in Case 21-CA-19073. As mentioned above, that agreement was setaside on December 19 for failure to perform the obliga-tions undertaken by Respondent.4' In light of the full consideration and final determination in the priorproceeding rejecting Respondent's contention that the doctrine ofN.L R.B. v. Catholic Bishop of Chicag, supra, is applicable to Respond-ent's operations at El Cortez Center, further litigation of that iasue in thisproceeding is barred. See United States v. Utah Construction & MiningCo, 384 U.S. 394 (1966).' In its answers, Respondent denied the allegation that at all times ma-terial, Drago had been a supervisor within the meaning of Sec. 2(11) ofthe Act and an agent of Respondent. The record discloses that, once hehad become general manager, Drago had been responsible for overseeingand directing operations at El Cortez Center for Respondent. In doingso, he had authority to hire and fire employees. Further, on occasion, hedirected employees to perform particular jobs. In these circumstances, Ifind that at all times material Drago had been a supervisor within themeaning of Sec. 2(11) of the Act and an agent of Respondent.' The letter setting aside the agreement does not specify the manner inwhich Respondent failed to perform its obligations under the settlementagreement. As part of the allegations pertaining to the settlement agree-Continued611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its answer, Respondent denies that Chief EngineerWatkins had been a supervisor and agent of Respondentat all times material, but admits that he had been termi-nated on May 13 and had not been offered reinstatementthereafter, The General Counsel contends that Watkinshad been terminated for refusing to interfere with theright of employees to join and support a labor organiza-tion. To support that contention, evidence was presentedof certain remarks made by Drago and by Respondent'sfounder and president, Morris Cerullo. In late April,Former Assistant Chief Engineer Max Edward Johnstonhad been asked if he could talk the employees out of sup-porting the Union by Drago, who also had said that hewas going to have to terminate Watkins because thelatter could not control the "union thing." On May 13,during a conversation with Watkins, Morris Cerullostated that he did not want a union in El Cortez Center,that he would fight it all the way to the Supreme Courtif he had to do so, and that if Watkins "had talked to themen in the first place they would have throwed [sic] theunion [sic] out anyhow." Notwithstanding these remarks,Watkins told Cerullo on that day that he did not feel thatCerullo had any choice but to recognize the Union andthat the employees felt that they would be fired withouta union to protect them. Later on May 13, Cerullo ap-proached Watkins and said to Watkins "look me straightin the eye and tell me that you don't belong to theunion." Watkins denied that he belonged to the Union,but during this conversation pointed out to Cerullo that,based on what Johnston had reported to him (Watkins)concerning Drago's above-described earlier remark, thathe (Watkins) was aware that Respondent was attemptingto relieve him of his duties.Later that same day, Watkins was summoned to theoffice where he was handed a letter, signed by Drago,soliciting Watkins' resignation. Watkins told Drago thathe would not resign. Later that same day, he was givena letter of termination. In essence, both letters accusedWatkins of an uncooperative attitude and of failing toment, the consolidated amended complaint recites that Respondent hadfailed to post the "Notice to Employees", which it had agreed to post aspart of the agreement. While Respondent denied generally all allegationsrelating to this settlement agreement (that it had been approved by theRegional Director on June 30, that Respondent had failed to post the"Notice to Employees," and that the Acting Regional Director had with-drawn approval of it by letter dated December 19), the production at thehearing of the agreement and of the Acting Regional Director's letter ofDecember 19 raises doubt concerning the reliability of Respondent's de-nials in this area of its answers. Further, certain affirmative allegationsregarding the settlement in Respondent's answer tend to indicate that itsgeneral denial of the settlement allegations had been intended to avoidany possibility that it somehow might suffer prejudice on the merits byvirtue of having entered into the agreement. Finally, Respondent has nei-ther shown nor even contended that it had, in fact, posted the "Notice toEmployees" as required by that agreement.I Respondent denied the allegation that at all times material Cerullohad been its president, a supervisor within the meaning of Sec. 2(11) ofthe Act and its agent within the meaning of Sec. 2(2) and (13) of the Act.That Cerullo is Respondent's president was on the findings made in theprior proceeding. 248 NLRB at 909. There has been no showing that hisposition has changed since then. To the contrary, there was testimonythat he still had been president of Respondent in May. Inasmuch as Cer-ullo had been Respondent's highest ranking official, it hardly requiresprolonged discussion to conclude, as I do, that at all times material hehad been a supervisor within the meaning of Sec. 2(11) of the Act and anagent of Respondent.perform his job and to organize his department, whichassertedly had a poor performance record. Yet, at notime prior to May 13 had Watkins' performance everbeen criticized. To the contrary, during the 6-monthperiod prior to his termination, Watkins had received anaward as employee of the month and, in addition, twoletters commending his performance had been written.Of possibly greater significance, when, in approximatelyMarch, Watkins had submitted his resignation, as a resultof a dispute over whether a particular individual couldbe hired as Watkins wanted to do, Drago had withdrawnRespondent's opposition to hiring that person and hadasked Watkins to withdraw his resignation, which thelatter did.B. AnalysisThere is credible testimony that on April 28 or 29Drago had told unit employees that Respondent wouldprovide them with wages, benefits, and conditions equalto those that could be obtained for them by the Union ifthey would vote it out. It is well settled that "promisesof benefits from voting against the union are prohibited."N.L.R.B. v. Luisi Truck Lines, 384 F.2d 842, 845 (9thCir. 1967). Drago's "statement clearly conveyed a prom-ise of benefit to [the employees] in return for [their] re-pudiation of the Union." The Conolon Corporation v.N.L.R.B., 431 F.2d 324, 328 (9th Cir. 1970), cert. denied401 U.S. 908 (1971). Therefore, I find that by promisingemployees benefits to persuade them to forgo continuedrepresentation by the Union, Respondent violated Sec-tion 8(a)(X) of the Act.With regard to Watkins, the record discloses thatwhile he had worked as chief engineer for Respondent,he had been responsible for ensuring performance of theengineering and maintenance work needed to keep thefacility operating. To do so, he had directed the work ofengineering and maintenance employees, assigning workorders to whichever of them he felt was capable of per-forming the work that needed to be done. Moreover,whenever engineering and maintenance employes wantedtime off, they directed their requests to Watkins. He,then, made the decision as to whether or not to grant therequest for time off. In these circumstances, I will findthat Watkins had been a supervisor within the meaningof Section 2(11) of the Act during the time that he hadworked for Respondent as its chief engineer.As set forth above, the remarks by Drago to Johnstonin late April and by Cerullo to Watkins on May 13 con-stitute a virtual admission that Respondent had dis-charged Watkins on May 13 because the latter had failedto persuade employees to forgo continued representationby the Union. Thus, on May 13, Cerullo had made itplain that he was opposed to unionization of Respond-ent's employees and that he believed Watkins to havebeen at fault for having failed to induce the employees tocease supporting the Union. Indeed, Cerullo's later ques-tioning of Watkins, regarding the latter's possible unionmembership, demonstrates that Cerullo had harbored sus-picion that Watkins might, in fact, actually be a member,and thus a supporter, of the Union. Drago's earlierremark to Johnston demonstrates that Respondent had612 WORLD EVANGELISM, INC.contemplated termination of Watkins because of the lat-ter's failure to persuade employees to cease supportingthe Union. No other reason for terminating Watkins onMay 13 emerges from the record. Respondent did notappear and, consequently, did not produce any evidenceto support the assertions in its letters to Watkins regard-ing his purported performance deficiencies. Indeed, inview of his exemplary record of performance, as illus-trated by an award and letters commending him and alsoby Drago's request that Watkins withdraw his resigna-tion, it is difficult to conceive of how Respondent couldhave supported those assertions. In these circumstances, Ifind that a preponderance of the evidence supports theconclusions that Watkins had been terminated for failingto induce employees to cease supporting the Union.Of course, for Watkins, a supervisor, to have attempt-ed to influence employees against the Union would haveconstituted an unfair labor practice, inasmuch as hewould have been interfering with employee "freedom ofchoice for or against unionization." N.L.R.B. v. Ex-change Parts Co., 375 U.S. 405, 409 (1964). "It is for theemployees alone to decide whether ...they wish tooust an incumbent union and either replace it with an-other union or forego union representation entirely."N.L.R.B. v. A. W. Thompson, Inc., 651 F.2d 1141 (5thCir. 1981). While the Act generally does not protect su-pervisors, it is an unfair labor practice "where a supervi-sor is disciplined for refusing to commit an unfair laborpractice." N.L.R.B. v. Nevis Industries, Inc., d/b/a FresnoTownehouse, 647 F.2d 905, 910 (9th Cir. 1981), and casescited therein. Accord: Gerry's Cash Markets, Inc. d/b/aGerry's I.G.A. v. N.L.R.B., 602 F.2d 1021, 1023 (Ist Cir.1979). Moreover, where such an unfair labor practice iscommitted reinstatement is an appropriate remedy.N.L.R.B. v. Nevis Industries, supra; N.L.R.B. v. SouthernPlasma Corp., 626 F.2d 1284, 1287 (5th Cir. 1980). There-fore, I find that by discharging Watkins for failing toengage in unfair labor practices, Respondent violatedSection 8(a)(1) of the Act, and, further, that the properremedy for that termination is reinstatement and back-pay.CONCLUSIONS OF LAW1. World Evangelism, Inc., is an employer within themeaning of Section 2(2) of the Act, engaged in com-merce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union of Operating Engineers, Local501, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By offering to provide employees with wages, bene-fits, and conditions equal to those that a union could pro-vide if they would forgo representation, World Evangel-ism, Inc., violated Section 8(a)(1) of the Act.4. By terminating Chief Engineer Irvin E. Watkins onMay 13, 1980, for refusing to commit unfair labor prac-tices, and by refusing to reinstate him thereafter, WorldEvangelism, Inc., violated Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that World Evangelism, Inc., engaged incertain unfair labor practices, I shall recommend that itbe ordered to cease and desist therefrom and that it takecertain affirmative action to effectuate the policies of theAct.World Evangelism, Inc., will be required to offer IrvinE. Watkins immediate reinstatement to his former posi-tion of employment or, if that position no longer exists,to a substantially equivalent position, without prejudiceto his seniority or other rights and privileges, dismissing,if necessary, anyone who may have been assigned orhired to perform the work that Watkins had been per-forming prior to his termination on May 13, 1980. Addi-tionally, World Evangelism, Inc., will be required tomake Watkins whole for any loss of earnings he mayhave suffered by reason of his unlawful termination onMay 13, 1980, with backpay to be computed on a quar-terly basis, making deductions for interim earnings, andwith interest to be paid on the amounts owing. See DR WCorporation d/b/a Brothers Three Cabinets, 248 NLRB828, 844 (1980), and cases cited therein.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER6The Respondent, World Evangelism, Inc., San Diego,California, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Offering to provide employees with wages, bene-fits, and conditions equal to those that a union couldobtain for them if they would abandon support for con-tinued representation by International Union of Operat-ing Engineers, Local 501, AFL-CIO, or by any otherlabor organization.(b) Terminating supervisors for refusing to engage inunfair labor practices intended to interfere with the exer-cise by employees of rights protected by Section 7 of theAct.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsunder Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Offer Irvin E. Watkins immediate and full reinstate-ment to his former position of employment, dismissing, ifnecessary, anyone who may have been hired or assignedto perform the work that Watkins had been performingprior to May 13, 1980, or, if his former position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges, and make Watkins whole for any loss of pay he' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay have suffered as a result of the discrimination, in themanner set forth above in the section of this Decision en-titled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents all payroll and other records neces-sary to compute the backpay and reinstatement rights setforth in The Remedy section of this Decision.(c) Post at its San Diego, California, facility, copies ofthe attached notice marked "Appendix."7Copies of said7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."notice on forms provided by the Regional Director forRegion 21, after being duly signed by its authorized rep-resentative, shall be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by World Evangelism, Inc.to insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.614